Citation Nr: 1638008	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Navy from February 1982 to February 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony before the undersigned Veterans Law Judge in a June 2016 travel Board hearing.  A transcript of this hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and other documents that are duplicative of what is in VBMS or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's degenerative joint disease of the right knee is related to his active service.


CONCLUSION OF LAW

The criteria to establish service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition of this claim, any deficiency in VA's notice or development actions is harmless error. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus: requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015).

The Veteran contends his right knee disorder is due to the physical rigors of service, including climbing ladders, carrying heavy materials and physical training.  He has stated that he first sought treatment for right knee complaints in service, and has continuously experienced these problems since that time.  See June 2016 hearing transcript, September 2010 Notice of Disagreement, and March 2010 claim.  After a thorough review of the record, the Board finds that service connection for his degenerative joint disease of the right knee is warranted. 

First, the Veteran has a current right knee disability.  A December 2004 VA X-ray study notes a diagnosis of degenerative joint disease of the right knee; this diagnosis was confirmed on VA examination in May 2010 and in a June 2016 statement from Dr. RJS.  Thus, the present disability element of service connection has been met. 

Second, the Veteran's service treatment records document in-service complaints of knee pain and an assessment of chondromalacia patella.  Thus, the second element of service connection has been met. 

Third, regarding the nexus element, the Veteran underwent a VA examination for his claim in May 2010.  The examiner diagnosed right knee degenerative joint disease.  The examiner stated:

As the Veteran had some episodes of chondromalacia which is a broad based generic diagnosis for anterior knee pain and patellar tendonitis while in service, mostly appearing in the early 1990s, and as degenerative joint disease is a function of aging as well as trauma, in my opinion the Veteran s degenerative joint disease of the right knee with moderate functional impairment is less likely as not caused by or related to or worsened beyond natural progression by complaints of treatment for the knee while in military service. 

This opinion is inadequate, as the examiner did not account for the Veteran's statements that he has had chronic right knee pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that in providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service).

The Veteran submitted a June 2016 medical opinion from Dr. RJS, who had reviewed the Veteran's service and post-service treatment records and examined the Veteran.  Dr. RJS indicated that the Veteran's degenerative joint disease of the right knee was as likely as not caused by or the result of events during the Veteran's service.  He stated the Veteran's military duties required him to lift and carry very heavy materials and objects for long distances, sometimes up and down steep graded ladders, which put a great deal of stress on his joints.  This, along with the military physical requirement of running, and jumping were noted as causes for the arthritis.  Dr. RJS further noted that the Veteran was seen with right knee complaints in service and arthritis "was discovered just a little over a year from discharge" with "no incidents of trauma during that period" from discharge until diagnosis. 

The Board accords this opinion significant probative value as it is provided upon a review of the relevant evidence, including the Veteran's lay statements, and examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Further corroborating this opinion are the credible statements of the Veteran, who has consistently provided the same information with regard to his right knee symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Based on the 2016 private opinion from Dr. RJS and the Veteran's credible statements, the Board finds that the third element, the nexus element, for service connection has been met.  As all three elements of service connection have been met, service connection is warranted for the Veteran's degenerative joint disease of the right knee. 


ORDER

Service connection for degenerative joint disease of the right knee is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


